                                                 i.:soc sm~k·
                                                 DOCUMENT                      Ii
UNITED STATES DISTRICT COURT                     ELECTRONICALLY FILE!)]
SOUTHERN DISTRICT OF NEW YORK                    DOC#:                  t
--------------------------------x
YELTSIN BELTRAN,
                                                 DATE FILED:    8 /1...D l°J
                Plaintiff,
                                                       0 RD ER
           - against -
                                                   19 Civ. 4647(NRB)
CITY OF NEW YORK, DETECTIVE O'LEARY,
and DETECTIVE BRIAN SHEA,

                Defendants.
--------------------------------x
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE



      WHEREAS the complaint naming Detective O'Leary and Detective

Brian Shea as defendants in this action was filed on May 20, 2019;

and

      WHEREAS plaintiff thus had until August 20,        2019 to effect

service on those defendants, see Fed. R. Civ. P. 4(m); and

      WHEREAS by letter dated July 22,   2019,     the Court     reminded

plaintiff of this deadline and noted that failure to abide by it

would result   in dismissal of the action as to those defendants

without prejudice; and

      WHEREAS plaintiff has failed as of this date to file proof of

such service or to show good cause for that failure;        it is hereby

      ORDERED that plaintiff's claims against defendants Detective

O'Leary and Detective Brian Shea are hereby dismissed from the

above-captioned action without prejudice; and it is further
     ORDERED that the Clerk of Court is directed to terminate as

parties in this action Detective O'Leary and Detective Brian Shea.


          SO ORDERED.


DATED:    New York, New York
          August 20, 2019




                               ~~~~
                               UNITED STATES DISTRICT JUDGE




                                 2
